Citation Nr: 0122132	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  97-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

The propriety of the initial evaluation of 30 percent from 
November 18, 1993 of post-concussion disorder with adjustment 
disorder, secondary to head trauma with resultant left 
frontal lobe contusion and basilar skull fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The appellant had active service from June 1968 to January 
1972.  He had additional service in the Naval Reserves.  
Service personnel records contained in the claims file verify 
Naval Reserves service taking place between August 1972 and 
September 1988, and including periods both of active duty and 
active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims file has been 
transferred by one RO to another several times.  Most 
recently, in April 2001, it was transferred from the 
Cleveland, Ohio to the Boston, Massachusetts RO.

In the notice of disagreement that he filed in response to 
the November 1996 rating decision, which granted service 
connection for other disabilities in addition to that which 
is the subject of this appeal, the appellant also took issue 
with the rating of anosmia (noncompensable) assigned with the 
grant of service connection therefor.  Subsequently, the RO 
issued a statement of the case reporting that consideration 
of this issue was deferred.  In a rating decision dated in 
August 1997, the RO increased the evaluation of anosmia to 10 
percent.  Although advised by the RO of what action he should 
take to perfect his appeal of the issue, the appellant filed 
no substantive appeal, and the issue was not certified to the 
Board for appellate consideration.  The Board cannot 
adjudicate a claim for which an appeal has not perfected.  An 
appeal is not perfected in the absence of a substantive 
appeal.  Fenderson v. West, 12 Vet. App. 119, 131 (1999).

In July 1998, the appellant submitted to the RO statements in 
which he raised claims of entitlement to service connection 
for disequilibrium and for a total disability rating based on 
individual unemployability (TDIU).  These claims have not 
been adjudicated by the RO and are not before the Board.  
They are not inextricably intertwined with the claim that is 
the subject of this appeal.  They are referred to the RO for 
appropriate action. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), see 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001) was enacted on 
November 9, 2000, during the pendency of this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Under the VCAA, and the implementing regulations, 
VA bears a heightened duty to assist an appellant with the 
development of evidence as well as a duty to notify the 
appellant of what evidence is needed to substantiate the 
claim and if certain evidence cannot be obtained.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  The VCAA eliminates the 
requirement that a claimant present a "well-grounded" claim 
in order to be entitled to assistance.  See 38 U.S.C.A. 
§ 5107.  The appellant is entitled to the benefits of this 
new law.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, then, unless Congress has 
provided otherwise, the version most favorable to the 
appellant will apply).  After reviewing the record, the Board 
finds that the duties described in the VCAA have not been 
completely fulfilled.  Accordingly, and also in the light of 
the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Board finds that the issue on appeal must be remanded.

This appeal arises from the assignment of an original 
disability rating.  The Court has held that in such 
circumstances, the rating must address all evidence relevant 
to the nature and severity of disability from the effective 
date of the grant and accordingly, might be comprised of 
separate, or "staged," ratings based on the facts shown to 
exist during separate periods of time.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The effective date of service 
connection in this case, which was established by an April 
2000 rating decision, is November 18, 1993.  Evidence for the 
period since the effective date of the grant of service 
connection is relevant to the veteran's claim.

In a letter dated in February 2001, the appellant stated that 
he had gone to a VA facility in Boston, Massachusetts for 
tests and other evaluation addressing his head trauma 
residuals and would be having more treatment at that 
facility.  However, the claims file does not contain any 
records from the Boston, Massachusetts VA medical facility.  
Nor is there any evidence in the file that the RO has 
attempted to ascertain if any such records exist and if so, 
to obtain them.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Moreover, the VCAA provides that VA must make reasonable 
efforts to obtain records pertinent to the claim, and if the 
records could not be secured, must so notify the claimant.  
38 U.S.C. A. § 5103.  When the records in question are in the 
custody of a federal department or agency, VA must continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain them "would be futile."  Id.  
Here, the Board cannot conclude there are no additional VA 
medical records for the appellant or that it would be 
"futile" to attempt to secure them.  Therefore, the Board 
is required to remand this case so that appropriate action 
may be taken.

Review of the claims files reveals that it has been more than 
five years since the appellant was given a VA examination 
addressing the disability at issue.  This evidence is now 
stale.  The VCAA provides that VA must supply a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A) 
(West Supp. 2001); see also Green v. Derwinski, 1 Vet. App. 
121 (1991) (VA's duty to assist includes affording a claimant 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment).  
On remand, after obtaining any outstanding pertinent VA 
medical records, the RO must schedule the appellant for a VA 
examination.

Finally, review of the claims file shows that on the VA Form 
9, Appeal to Board of Veterans' Appeals, (Form 9) submitted 
in October 1997, the appellant requested a hearing before a 
member of the Board at the RO.  On January 31, 2001, the 
Cleveland, Ohio RO sent him a letter notifying him that his 
hearing before a member of the Board would take place there 
on March 5, 2001.  In a letter dated February 11, 2001, the 
appellant informed the RO that he did not have "any reason 
just yet to have a hearing " because he was in the process 
of being tested and evaluated at VA medical facility in 
Boston, Massachusetts for the condition at issue.  He 
indicated that he wanted to postpone the hearing until his 
testing was completed.  

VA regulations provide that an appellant (or his or her 
representative) may request a different date for a hearing 
before the Board within 60 days from the date of the letter 
of notification of the time and place of the hearing, or not 
later than two weeks prior to the scheduled hearing date, 
whichever is earlier, no reason for the postponement is 
necessary.  38 C.F.R. § 20.702(c)(1) (2000).  Thus, an 
appellant may secure postponement of the hearing if his or 
her request is timely.  This provision does not require that 
the appellant propose a specific date for the future hearing 
with the request for postponement.

The appellant's February 11, 2001 letter constitutes a timely 
request for postponement of the hearing that had been 
scheduled for March 5, 2001.  The earlier date for timeliness 
in this case is February 20, 2001.  38 C.F.R. §§ 20.305(b), 
20.306 (2000).  The letter was received by the RO on February 
21, 2001.  The postmark of the letter is not of record.  
Therefore the date of the postmark of the letter is presumed 
to be five days prior to its date of receipt, or February 16, 
2001.  38 C.F.R. § 20.305(a).  Hence, the request of the 
appellant for postponement of the hearing was timely, and he 
is still entitled to have the hearing.  38 C.F.R. 
§ 20.702(c)(1). 

On remand, then, the appellant should be asked whether he 
still wishes to have a hearing before a member of the Board 
at the RO.  If he does, the RO should schedule the hearing 
and give the appellant adequate notice of its date, time, and 
place.

Finally, the Board notes that in the VA Form 21-526 that he 
filed in October 1996, the appellant appeared to raise a 
separate claim for service connection for "attention span 
disorder."  In his December 1996 notice of disagreement with 
the November 1996 rating decision granting service connection 
for the disability now at issue, the appellant protested that 
the RO had not given sufficient consideration to "attention 
span disorder" in rating the disability at issue.  In his 
October 1997 Form 9 and a separate statement accompanying it, 
the appellant contended that he was entitled to a separate 
evaluation for attention span disorder, with which, he 
maintained, he was diagnosed by one of the private physician 
whose reports are of record.  In January 2000, he asserted a 
claim for additional compensation for "ADD" (attention 
deficit disorder).  

It is unclear whether the veteran has attention deficit 
disorder, and if so, whether the disorder is part of the 
service-connected post-concussion disorder.  Separate 
compensable disability ratings are warranted when different 
disabling manifestations are encountered, though resulting 
from the same injury or disorder.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, regulation 38 C.F.R. § 4.14 (2000) 
prohibits the evaluation of the same disability under various 
diagnoses and the use and manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation.  The General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9440 
(2000), under which the ratings of all psychiatric 
disabilities except eating disorders are to be established 
and reviewed contemplates attention deficits.  Thus, the 
Board finds no reason to refer the claim of entitlement to a 
separate evaluation for attention span disorder

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, in addition to 
that requested below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), are fully complied with and 
satisfied.  

2.  The RO should contact the appellant 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim, to include records of treatment at 
any private or VA facility from November 
1993 through the present for post-
concussion syndrome with adjustment 
disorder.  Particular efforts should be 
made to ascertain whether there are any 
records for the appellant at a VA medical 
facility in Boston, Massachusetts.  The 
RO should attempt to procure copies of 
all records that have not previously been 
obtained.  The RO must document in the 
claims file all attempts to secure this 
evidence.  If, after making reasonable 
efforts, the RO is unable to obtain any 
records sought, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.  The RO is 
reminded that the efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in its 
notice to the appellant.

3.  In contacting the appellant, the RO 
should ask him whether he still wishes to 
have a hearing before a member of the 
Board at the RO.  Documentation of the 
appellant's answer should be placed in 
the claims file.  The RO should also 
ascertain that the mailing address that 
the appellant submitted in February 2001 
is his current address and if not, should 
ask the appellant to furnish his current 
address in writing.

4.  After the development requested above 
has been completed, the RO should 
schedule the appellant for one or more VA 
examinations with appropriate specialists 
for the purpose of determining the 
nature, characteristics, and degree of 
severity of his service-connected 
residuals of head trauma.

The examiners should be provided with the 
criteria contained in the General Rating 
Formula for Mental Disorders, 38 C.F.R. 
§ 4.130 (2000).

All indicated diagnostic tests, studies, 
and consultations should be performed, 
and all findings should be reported in 
detail.  The question whether the 
appellant's service-connected disability 
involves an attention span disorder 
should be considered and addressed.

The claims file must be made available to 
and be reviewed by each examiner prior to 
the requested study, and each examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.

5.  Thereafter, if the appellant has told 
the RO that he still wishes to have a 
hearing before a member of the Board at 
the RO, the RO should schedule the 
hearing.  Due notice of the time and 
place of the hearing, see 38 C.F.R. 
§ 19.76, must be furnished to the 
appellant.

6.  After the hearing has been held, and 
all other indicated development has been 
completed, the RO must readjudicate the 
claim.  In accordance with Fenderson, the 
appropriateness of "staged" ratings for 
the service-connected residuals of head 
trauma from November 19, 1993 should be 
considered.  If the claim remains denied, 
the RO should provide the appellant and 
his representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if otherwise in 
order.

By this REMAND Board intimates no opinion, either 
legal or factual, concerning the ultimate 
disposition warranted in this case.  No action is 
required of the appellant until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


